Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Svetlana Short on 05/23/2021.

The application has been amended as follows: 
Claim 3 is amended as follows: starting at line 5, delete “wherein the core layer includes an erbium dopant and at least one rare earth metal dopant, comprising: lanthanum, cerium, praseodymium, neodymium, promethium, samarium, europium, gadolinium, terbium, dysprosium, holmium, thulium, ytterbium, lutetium, scandium, or oxides thereof, or at least one non-rare earth metal dopant comprising zirconium or oxides thereof, or at least one non-rare earth metal dopant comprising zirconium or oxides thereof”. 
Claim 8 is hereby canceled. 
Claim 11 is amended as follows: at line 1, after “comprising”, insert -- the ceramic waveguide of claim 1.-- then delete “: at least one doped polycrystalline ceramic optical device with a ceramic waveguide having: a doped yttrium oxide (Y2O3) ceramic core layer; and at least one cladding layer comprising Y2O3 surrounding the core layer, wherein the core layer includes an erbium dopant and at least one rare earth metal dopant, comprising: lanthanum, cerium, praseodymium, neodymium, promethium, samarium, europium, gadolinium, terbium, dysprosium, holmium, thulium, ytterbium, lutetium, scandium, or oxides thereof, or at least one non-rare earth metal dopant comprising zirconium or oxides thereof.”
Claim 12 is amended as follows: at line 1, after “A method of fabricating” delete “a” and insert --the--, then after “ceramic waveguide” insert --of claim 1--
Claim 16 is amended as follows: at line 4, delete “the plurality of rare-earth metal complexes comprises erbium and at least one of: lanthanum, cerium, praseodymium, neodymium, promethium, samarium, europium, gadolinium, terbium, dysprosium, holmium, thulium, ytterbium, lutetium, scandium, or oxides thereof.”
Election/Restrictions
Claims 1 and 3 are allowable. The restriction requirement between groups I-III , as set forth in the Office action mailed on 12/10/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/10/2021 is withdrawn.  Claim 11, directed to a quantum memory, and claims 12-20, directed to a method of fabricating a ceramic waveguide, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Objections
Examiner notes the amendment filed 05/16/2022 has overcome all outstanding claim objections. 
Reasons for Allowance
Claims 1-7 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is directed towards ceramic waveguide, comprising: a doped metal oxide ceramic core layer; and at least one cladding layer comprising the metal oxide surrounding the core layer, wherein the core layer includes an erbium dopant and at least one rare earth metal dopant, comprising: lanthanum, cerium, praseodymium, neodymium, promethium, samarium, europium, gadolinium, terbium, dysprosium, holmium, thulium, ytterbium, lutetium, scandium, or oxides thereof, or at least one non-rare earth metal dopant comprising zirconium or oxides thereof, wherein the core layer has an average grain size in a range of 1 μm2 to 500 μm2. Claim 1 has been amended to contain the limitations of previous claim 8, which were identified as allowable in the non-final office action dated 02/08/2022. 
Claim 3 is directed towards ceramic waveguide, comprising: a doped metal oxide ceramic core layer; and at least one cladding layer comprising the metal oxide surrounding the core layer, wherein the core layer includes an erbium dopant and at least one rare earth metal dopant, comprising: lanthanum, cerium, praseodymium, neodymium, promethium, samarium, europium, gadolinium, terbium, dysprosium, holmium, thulium, ytterbium, lutetium, scandium, or oxides thereof, or at least one non-rare earth metal dopant comprising zirconium or oxides thereof The ceramic waveguide of claim 1, wherein: (i) the core layer comprises an erbium dopant and a lutetium dopant, the erbium dopant is Er3+ and the lutetium dopant is Lu3+; or (ii) the core layer comprises an erbium dopant and a scandium dopant, the erbium dopant is Er3+ and the scandium dopant is Sc3+. Claim 3 was identified as allowable in the office action dated 02/08/2022, and has been amended to be in independent format. 
The closest prior art is considered to be Rosenflanz et al. (US20050065012, hereinafter referred to as Rosenflanz). Rosenflanz discloses ceramics which can be made, formed as, or converted into optical waveguides (see Rosenflanz at the Abstract). Rosenflanz discloses examples of the waveguides which comprise Er2O3 and either Nb2O5 or Ta2O5 (see Rosenflanz at Table 1, Examples 1-26). Rosenflanz discloses useful low refractive index materials for use in the optical waveguides of the invention include SiO2, SiON, the glasses (un-doped) comprising for example lanthanum, aluminum, and/or zirconium oxide). However, Rosenflanz fails to disclose or make obvious the core layer has an average grain size in a range of 1 μm2 to 500 μm2. Rosenflanz further fails to disclose or make obvious the core layer comprises an erbium dopand and a lutetium dopant, or an erbium dopant and a scandium dopant. As such, it is the Examiner’s opinion that the cited prior art neither teaches nor fairly suggests the ceramic waveguide as claimed in independent claims 1 and 3.
All claims not specifically addressed are allowable due to their dependence on an allowed claim, or because they contain all of the allowable limitations of an allowed claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered and they are persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        




/CAMERON K MILLER/Examiner, Art Unit 1731